DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (KR101208473B1) cited in the IDS machine translation relied upon further in view of Dickens et al (US 2017/0215476).
Regarding claim 1-13 and 17, Jang teaches an e-liquid for electronic tobacco comprising 0-25mg/25 ml or 0-0.8g/L nicotine [0032]. CO2 is added into the composition which dissolves in the water-ethyl-alcohol solvent: 18.1 mg/ 25ml or 0.724g/L [0027]. The addition of the CO2 gives the user to feel slight stinging sensation and slight acidity [0023]. The composition further comprises 55-90wt% propylene glycol, 5-40wt% glycerin, 1-30wt% water [0011]). Flavoring component such as menthol, peppermint extract etc. are included [0012]. According to embodiment 1 the CO2 is added in dry ice form [0042]. Jang does not explicitly disclose the prima facie case of obviousness exists and a prima facie case of obviousness also exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP § 2144.05). Furthermore Jang teaches that the addition of CO2 adds a slight acidity to the composition. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the composition of Jang in view of Dickens to correspond with that of the claimed invention in order to regulate the level of acidity depending on the desired profile of the user. 
Regarding claim 14, Jang teaches the flammable solvent is ethanol (the ethyl alcohol is included in an amount of 1 to 5 vol% [0022]).
Regarding claim 15-16, Jang does not explicitly disclose the composition is free of a flammable solvent, where the flammable solvent is ethanol. However Jang teaches carbon dioxide has a property of being well soluble in water and alcohol [0023]. Water and alcohol has been shown to be obvious variant of each other. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747